Citation Nr: 0006165	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  93-04 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Whether the current rating of 40 percent for chronic 
lumbosacral strain is proper.

Entitlement to an effective date earlier than January 12, 
1987 for the assignment of a compensable rating for chronic 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
August 1971.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Seattle, Washington, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  Currently, the veteran has lumbosacral strain manifested 
by low back pain occasionally radiating into the legs and 
limitation of motion of the back.

2.  Prior to March 26, 1985 the veteran's lumbosacral strain 
was manifested by no more than slight subjective symptoms.

3.  From March 26, 1985 through January 11, 1987 the 
veteran's lumbosacral strain is shown to have been productive 
of characteristic pain on motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
lumbosacral spine have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § Part 4 Code 5295 (1999).

2.  Prior to March 26, 1985 the criteria for a compensable 
rating for lumbosacral spine were not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4 Code 5295 (1999).

3.  From March 26, 1985 through January 11, 1987 the 
veteran's lumbosacral strain symptoms met the criteria for a 
10 percent rating, but no more.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § Part 4 Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records reveal that the veteran was seen on 
several occasions during service complaining of low back 
pain.  Lumbosacral strain was diagnosed.  At the time of his 
separation examination he checked the "no" box in response 
to a question of whether he had or ever had recurrent back 
pain.

The veteran filed a claim for service connection for a back 
injury in December 1971.  He indicated that he injured his 
back in service in January 1970 and that he received 
treatment for the back injury at Ft. Lewis, Washington in 
February 1970.

On VA examination in March 1972 the veteran complained of 
occasional pain in the lower back.  He reported having 
injured his lower back when he was hit from behind and thrown 
to the ground during basic training.  He had been treated 
with pain pills and muscle relaxants without much help.  He 
reported back pain on bending or on sitting or standing for 
prolonged periods.  Examination revealed that he walked 
normally.  Inspection of the dorsolumbar spine revealed no 
abnormality.  There was no evidence of muscle spasm and range 
of motion was within normal limits.  There was tenderness on 
deep palpation in the left sacroiliac joint and at the L4 and 
L5 segments.  Straight leg raising was negative on the right 
and caused pain in the lowermost lumbar segment and in the 
left gluteal area at 75 degrees on the left.  Deep tendon 
reflexes were equal and normal bilaterally.  The diagnosis 
was old compression fracture of T11 and T12 vertebrae, 
symptomatic.

In a rating action in March 1972 service connection for 
residuals of compression fracture of T11 and T12 was granted 
and a 10 percent rating was assigned effective in August 1971 
on the day following the date of the veteran's separation 
from service.  

A statement was received from the veteran in November 1984 in 
which he reported that his service connected back condition 
had gotten worse and he wanted to reopen his claim.

The veteran was hospitalized at a VA facility from March to 
May 1985 primarily for treatment of a psychiatric disorder.  
During that period of hospitalization it was noted that he 
exhibited a general back spasm when lying flat on his back on 
the examination table.  The veteran reported excruciating 
back pain from the base of his spine up through his head.  X-
rays revealed normal findings except for a questionable L4-L5 
narrowing.  Examination revealed good forward bending without 
spasm.  During hospitalization he did not demonstrate back 
pain by his gait.  He was seen to position himself as if he 
had no back pain.  A diagnosis of chronic low back pain was 
noted.

A report from a private physician dated in July 1985 reveals 
an impression of lumbar ligament strain and cervical/dorsal 
ligament strain a CT scan reportedly showed an L5 pars defect 
with spondylolisthesis of L5 on S1.

On VA examination in September 1985 the veteran complained of 
extreme constant back pain.  Examination revealed that he 
dressed and undressed readily.  He stood erect without list 
or muscle spasm.  He could bend forward to 90 degreed, 
failing to reach the floor by 1 inch.  Lateral bending was to 
20 degrees bilaterally.  There was no deformity or tenderness 
at the lower dorsal area.  Straight leg raising was to 70 
degrees without pain bilaterally.  Neurological examination 
was intact.  X-rays resulted in an impression of 
spondylolysis at L5-S1 without spondylolisthesis.  The 
diagnosis was low back pain, L5 pars defect with old lower 
dorsal compression fractures not found.

In a rating action in November 1985 the RO continued the 
veteran's 10 percent rating for residuals of compression 
fracture of T11 and T12.  That determination was affirmed by 
the Board in a decision in October 1986.

In January 1987 the veteran claimed an increased rating for a 
back injury.  He stated that his evaluation of his back 
disability should be for L5-S1 and that the prognosis was 
that it would continue to worsen.

VA out-patient clinic records received in February 1987 
reveal that the veteran was seen in January 1986 when he 
reported that he had low back pain which had increased over 
the past two years.  He was also seen in March and June 
complaining of low back pain.  

A report from a private physician dated in April 1986 reveals 
that the veteran complained of pain in the lower lumbar and 
lumbosacral level on forward flexion and hyperextension.  The 
impression was pars defect at L5 and grade I 
spondylolisthesis of L5 on S1.

The veteran was hospitalized at a VA facility from October to 
November 1986 for treatment of an unrelated disorder.  During 
that period of hospitalization he complained of low back pain 
and was treated with a back brace and physical therapy.

In a rating action in April 1987 the RO continued the 10 
percent rating for residuals of a compression fracture of 
T11-T12.  Service connection for L5-S1 spondylolysis was 
denied on the basis that it was a developmental abnormality 
for which service connection was not warranted.  It was also 
noted in that rating action that a treatment record dated in 
June 1986 showed an assessment of possible low back strain, 
but no formal action was taken with regard to granting or 
denying service connection for that disorder.  The veteran 
appealed that decision stating that service connection should 
be granted for lumbosacral strain.  

The veteran was seen at a VA out-patient clinic in August 
1987 complaining of low back pain.  Examination revealed no 
focal neurological deficits.  Sensory and motor examination 
was intact in the lower extremities.  Deep tendon reflexes 
were 2+ at the knees and ankles.  He could walk on his heels 
and toes.  X-rays revealed L5-S1 pars defect without 
spondylolisthesis.  The assessment was chronic low back pain 
without surgical treatment.

In a statement dated in September 1987 an osteopathic 
physician reported that he had treated the veteran since 
January 1984 for severe lumbosacral back pain with sciatica 
and radicular pain.  

On VA examination in October 1987 the veteran complained of 
chronic low back pain which tended to be worse with prolonged 
standing or sitting and was sometimes associated with 
sciatica in either leg.  He stated that, if necessary, he 
could walk or run normally, but that either activity would 
induce increased pain afterwards.  Examination revealed that 
there was diffuse tenderness over the lower back without 
apparent spasm.  He bent forward lowering his hands only as 
far as his knees before being stopped by pain.  Extension and 
lateral bending were normal in range, though apparently 
painful.  Straight leg raising to 45 degrees caused pain in 
the lateral lower back apparently spasmodic in nature.  With 
all sorts of manipulation the veteran winced and nearly 
jumped with apparent muscle spasm pain, though he got up and 
down from the table and chair smoothly without apparent 
difficulty.  Abduction/adduction strength of the hips was 
normal.  Knee flexion was normal.  Ankle/plantar flexion 
showed normal strength.  Extensor hallux longus was normal on 
the left and normal strength on the right with slightly 
reduced range of dorsiflexion.  Deep tendon reflexes were 2+ 
and symmetrical in the knees, 2+ in the left ankle and barely 
1+ only with augmentation on the right.  Soft touch was 
reduced in the right foot, but normal on the right mid-distal 
shin.  The impression was chronic low back pain, mostly 
mechanical, possibly with a discogenic component and a 
difficult to assess degree of muscle spasm.  The examiner 
noted that the left ankle reflex appeared to be objective 
evidence of nerve root impingement.  X-rays revealed 
spondylolisthesis which the examiner stated was probably the 
cause of the veteran's pain. 

On orthopedic examination it was reported that the veteran 
walked with a cane.  He undressed and dressed without 
difficulty.  He stood erect without list or muscle spasm.  
Forward bending was to 80 degrees with his fingers failing to 
reach the floor by six inches.  Right and left lateral 
bending and extension were to 20 degrees.  There was a 
voluntary jerking movement carried out throughout the 
examination which occurred only when he was asked to move his 
back.  There was no discreet tenderness and no muscle spasm.  
The lower extremities were of equal length and the thigh 
measurements were equal.  The right calf was 1/2 inch larger 
than the left.  Neurological examination was intact.  
Straight leg raising was to 60 degrees bilaterally.  X-rays 
of the lumbosacral spine revealed L5 spondylolysis without 
listhesis.  The disk space hights were normal.  The diagnosis 
was spondylolysis L5-S1.

The veteran testified at a hearing at the RO in April 1988.  
He stated that he had suffered from back pain for years and 
that it had gotten worse as he got older.  He stated that he 
was injured in the lower part of his back in service.  

The veteran testified at a hearing before a hearing officer 
at the RO in May 1991.  At that hearing the veteran's 
representative dropped the appeal for an increased rating for 
compression fracture of T11 and T12 and raised the issue of 
clear and unmistakable error in a March 1972 rating action in 
that it failed to grant service connection for a low back 
disorder.

On VA examination in June 1991 the veteran complained of 
constant dull aching pain in the low back with some radiation 
up to the midback and occasional sharp pain extending into 
the right lower extremity.  He reported that the pain 
increased when he moved wrong.  Examination revealed that he 
exhibited significant pain behavior during the examination.  
He walked with an unusual gait favoring the right lower 
extremity.  He could stand on his toes, but he declined to 
walk on his toes.  He could not walk on his heels.  He could 
perform a full squat and arise while holding the exam table.  
The back was symmetrical with level shoulders and pelvis.  
There was normal dorsal kyphosis and lumbar lordosis.  There 
was no scoliosis.  There was no visible or palpable muscle 
spasm.  Axial loading at the vertex produced low back pain.  
Passive trunk rotation caused low back pain.  Range of motion 
of the lumbar spine was to 80 degrees flexion, 20 degrees 
extension, 35 degrees lateral flexion bilaterally and 30 
degrees rotation bilaterally.  At times while performing 
range of motion he had some sudden contractions and jerked 
significantly.  Leg lengths were equal.  Thigh circumference 
was equal bilaterally.  The right calf measured 43.0 cm and 
the left 40.5 cm.  He had good muscle bulk and tone in the 
lower extremities.  There was weakness of a give-way type of 
the left hip flexors, of the left quadriceps and of the 
extensor hallucis longus and peroneal muscles bilaterally.  
Patellar and Achilles reflexes were 2+ and symmetrical.  X-
rays revealed old compression fractures of T11 and T12 and 
spondylolysis without spondylolisthesis at L5.  Pertinent 
diagnoses were lumbosacral strain, chronic pain syndrome and 
spondylolysis and spondylolisthesis by history.

In a decision dated in December 1991 the hearing officer 
granted service connection for a chronic low back condition.  
In so doing he referred to "newly discovered" service 
medical records.  In a rating action in January 1992 the RO 
granted service connection for chronic lumbosacral strain and 
assigned a zero percent rating effective in August 1971 and a 
10 percent rating effective in January 1987.  The zero 
percent rating was assigned based on the March 1972 VA 
examination which according to the rating decision showed no 
limitation of motion or function of the veteran's low back.  
The 10 percent rating was assigned effective as of the date 
of the veteran's most recent reopened claim.  The veteran 
filed a notice of disagreement with that decision claiming 
both an increased rating in excess of 10 percent and a 
compensable rating effective in August 1971.

In a statement dated in February 1993 an osteopathic 
physician reported that the veteran had suffered low back 
pain dating back 20 to 25 years.  He indicated that he had 
first seen the veteran in the early 1980's and in 198 began 
treating him on a fairly continual basis for low back pain in 
the L5-S1 region.  He stated that the pain was extremely 
limiting in terms of range of motion and pain radiating into 
the lower extremities.  The treatment consisted of 
analgesics, muscle relaxants and manipulation with occasional 
trigger point injections of Marcaine and Dalalone accompanied 
by an injection of Norflex.  It was also reported that the 
veteran used a TENS unit continually for some time.  He 
opined that the veteran was significantly disabled, although 
not disabled from any type of work.  He expected continued 
gradual worsening of the veteran's condition.  

In December 1994 the Board remanded the veteran's claim to 
obtain additional medical evidence to include private medical 
records, Social Security Administration medical records and a 
new VA examination.

In a letter dated in March 1995 Tomas H. Jansen, D.O., 
essentially reiterated his previous statements.  He offered 
to supply chart notes and records to support his treatment of 
the veteran.  

On VA examination in July 1995 the veteran complained of 
chronic low back pain increased by fast bending, coughing or 
sneezing and prolonged sitting.  Examination revealed that 
his gait was somewhat unusual favoring his right lower 
extremity.  He could rise on his toes and heals, but declined 
to walk on them.  He could perform a 50% squat and arise with 
pain in the low back.  Back symmetry was good with level 
shoulders and pelvis.  Axial loading at the vertex produced 
some pain in the low back and passive trunk rotation produced 
low back pain.  On range of motion testing the veteran 
exhibited deep breathing and sighing and moved in a somewhat 
jerky fashion.  Lumbar flexion was to 90 degrees, extension 
was to 50 degrees, lateral flexion was to 30 degrees 
bilaterally and rotation was to 25 degrees bilaterally.  
There was mild tenderness to superficial palpation in the 
lumbar region and tenderness in the midline of the lumbar 
region to deeper palpation.  There was no visible or palpable 
muscle spasm.  The thighs were equal in circumstance 
bilaterally.  The right calf measured 43 cm as compared to 42 
cm on the left.  Range of motion of the hip was to 115 
degrees flexion, 40 degrees rotation and 20 degrees internal 
rotation bilaterally.  Straight leg raising in the sitting 
position was negative to 90 degrees bilaterally.  Straight 
leg raising in the supine position produced pain at 60 
degrees bilaterally.  Muscle bulk and tone in the lower 
extremities was good.  Motor strength revealed some give way 
weakness in a generalized fashion about the right lower 
extremity.  Patellar and Achilles' reflexes were 2+ and 
symmetrical.  X-rays revealed minimal anterior wedging of 
T11.  Lumbar vertebral alignment was normal without evidence 
of listhesis.  There was a pars defect at the L5-S1 disk 
space.  The impression was chronic pain syndrome, lumbosacral 
strain and spondylolysis at L5.  The examiner opined that the 
veteran exhibited rather significant pain behavior during the 
examination and that his subjective complaints were in excess 
of the objective findings.  He further stated that the 
veteran was capable of gainful employment on a reasonably 
continuous basis at a medium level.  He noted that the 
appearance of the veteran's hands led him to conclude that 
the veteran was engaged in some type of physical activity.

Social Security Administration records received in August 
1995 contain a report from an osteopathic physician dated in 
September 1988 relating treatment of the veteran prior to 
April 1988 for low back pain radiating down the posterior 
aspect of both legs.  The records also contained records of 
1994 emergency room visits for treatment of low back pain 
with evidence of neurological involvement.

In a rating action in August 1995 the RO granted a 40 percent 
rating for lumbar strain effective January 12, 1987.  

The veteran testified at a hearing before a hearing officer 
at the RO in September 1996.  He stated that he had chronic 
and periodic severe pain in the lower back and radiating down 
into his legs for short periods about twice a month.  He 
reported incapacitating episodes of pain about every two 
months lasting for five to seven days.  He related that 
during those episodes he could not even do daily household 
chores.  He asserted that he had not worked for three or four 
years.  He reported that he had been found unemployable by 
the Social Security Administration because of emotional 
problems due to the back disability.

In April 1997 the veteran's claim was again remanded by the 
Board to obtain additional medical evidence and to afford the 
veteran another VA medical examination.  Following that 
remand the veteran did not respond to an RO request for 
authorization to obtain records from private physicians.

VA out-patient clinic records dated from July 1995 to June 
1997 reveal that the veteran was seen occasionally 
complaining of low back pain.  Generally the records contain 
no evidence of neurological involvement.  In May 1997 the 
veteran did complain of intermittent pain radiating down both 
legs.  Physical examination showed no motor deficits and deep 
tendon reflexes were equal bilaterally.

On VA examination in June 1998 the examiner indicated that 
the claims folder had been reviewed before the examination.  
The veteran complained of very sharp low back pain at or 
above the belt line, mostly right sided.  He denied radiation 
of the pain into the lower extremities.  It was reported that 
he walked with a cane due to non-service connected residuals 
of a gunshot wound of the right lower extremity.  The veteran 
reported that his back pain was aggravated by normal 
activities such as bathing, eating, sex, lifting and bending.  
He stated that "it comes and goes like it wants to."  
Examination revealed that he walked with a right-sided 
antalgic gait.  He could rise from a sitting to a standing 
position without aggravation.  He sat on the examining table 
with accentuated thoracic kyphosis/poor posture, minimally 
decreased lumbar lordosis and no other abnormal curvature.  
Vertebral bodies were symmetrical and nontender.  There was 
no increased paravertebral muscle tone, with subjective 
discomfort, or guarding with extensive palpation and 
manipulation to include the posterior sacroiliac prominence 
eliciting information regarding painful residuals with 
palpation and examination.  He was able to lie supine on the 
examining table independently, through very minimal two-phase 
movement.  Passive range of motion lying supine with straight 
leg raising was positive on the right at 70 degrees, with 
latent symmetric responses of dubious significance.  
Vertebral bodies were symmetrical and nontender.  Axial 
compression was performed with localization of discomfort 
through the cervical, dorsal and lumbar spine all equally 
severe.  There was no guarding with that activity.  Active 
range of motion sitting with straight leg raising was 90 
degrees to 0 degrees on the left and 90 to 10 degrees on the 
right with limitation stated to be due to tightness of the 
posterior back.  Palpation was notable for the absence of 
increased muscle tone performing that maneuver.  Deep tendon 
reflexes in the knee and ankle were 2+/2 on the left and 1+/2 
on the right 1+/2 left greater than right.  Dorsiflexion of 
the great toes was intact without weakness bilaterally.  
Active range of motion of the lumbosacral spine standing was 
to 85 degrees with two-phase recovery, "tightness" 
subjectively of the paravertebral muscles.  The veteran had a 
mild two-phase recovery.  Backward extension was declined.  
Rotation, with very poor effort, was to 30 degrees left and 
25 degrees right.  He could touch fibular hips bilaterally on 
lateral bending, left greater than right with subjective 
complaint of "tightness" of the paralumbar musculature and 
no guarding.  He had a right-sided antalgic gait.  There was 
no foot drop, nor spasticity sitting or with ambulation.  He 
was able to walk up 15 stair steps using an alternating gait, 
not resting and not complaining of back pain.  On descending 
he used a mildly ataxic, guarded, tandem gait.  He used a 
cane for stability and guarded the right lower extremity.  
Following that testing he complained only of general fatigue, 
not of back pain.  X-rays revealed minimal anterior wedging 
of the T11 and T12 vertebral bodies with mild end plate 
sclerosis and osteophytosis at the T11-T12 disc space.  The 
vertebral body alignment was normal and there were no other 
significant degenerative changes.  There was a pars defect 
within the posterior elements of the L5 vertebral body.  The 
examiner concluded that acute lumbosacral strain did not 
appear to be present and that the veteran's functional loss 
was primarily attributed to residuals of a gunshot wound and 
gait impairment of the right lower extremity.  The functional 
testing that could be performed did not support the 
contention of significant functional loss due to weakened 
movement, excess fatigability, incoordination or pain on use 
of the low back.  

The rating schedule provides a 10 percent rating for 
lumbosacral strain where there is characteristic pain on 
motion.  A 20 percent rating is provided where there is 
muscle spasm on extreme forward bending and loss of lateral 
spine motion.  A 40 percent rating is provided where symptoms 
are severe with listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a Code 5295 (1999).  A 20 
percent rating is provided for intervertebral disc syndrome 
where there are moderate symptoms with recurring attacks.  A 
40 percent rating is provided where there are severe symptoms 
and recurring attacks, with intermittent relief.  A 60 
percent rating is provided where symptoms are pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a Code 5293 
(1999).  A 40 percent rating is also provided where there is 
severe limitation of motion of the lumbar spine.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a Code 5292 (1999).

In this case the record shows that the veteran has been 
diagnosed with lumbosacral strain, chronic pain syndrome, 
spondylolysis and spondylolisthesis at L5-S1.  His symptoms 
in recent years have included low back pain occasionally 
radiating into the legs and limitation of motion of the back.  
The severity of those symptoms varied from time to time.  The 
record contains little objective evidence of sciatic 
neuropathy or other neurological findings.  The best analogy 
in the rating schedule is to lumbosacral strain.  While there 
is some minimal indication of neurological involvement in a 
few examination reports, it would not justify a rating in 
excess of 40 percent under Code 5293 in the absence of 
persistent neuropathy which is not demonstrated.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (1999).  The best 
description of the veteran's recent symptoms contained in 
Code 5295 is that of severe symptoms.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that when a 
diagnostic code provides for compensation based upon 
limitation of motion, that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1995) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

In pertinent part, 38 C.F.R. § 4.40 provides: Disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like. 

38 C.F.R. § 4.45 provides: As regards the joints the factors 
of disability reside in reductions of their normal excursion 
of movements in different planes.  Inquiry will be directed 
to these considerations:  (a) Less movement than normal (due 
to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  (b) More movement 
than normal (from flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.).  (c) Weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, hip, knee, and ankle 
are considered major joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.

With regard to those considerations, the Board notes that on 
the most recent VA examination the examiner concluded that 
the functional testing that could be performed did not 
support the contention of significant functional loss due to 
weakened movement, excess fatigability, incoordination or 
pain on use of the low back.  Accordingly, it is the 
conclusion of the Board that the veteran's disability picture 
more nearly approximates the criteria required for a 40 
percent rating under the provisions of Code 5295.

When the RO granted service connection for lumbosacral strain 
in January 1992 the hearing officer indicated that the grant 
was based partially on the receipt of additional service 
medical records which had not previously been reviewed in 
denying the veteran's claim.  When an award of benefits after 
a prior denial is based on service medical records not 
previously available the effective date of award is the date 
of receipt of the original claim or the day following the 
date of separation from service if the claim was received 
within on year after separation form service.  38 C.F.R. 
§ 3.400 (b)(2), (q)(2) (1999).  The veteran's original claim 
for service connection for lumbosacral spine was received 
within one year after his discharge from service.  Therefore, 
the RO properly awarded service connection effective as of 
the day following the veteran's separation from service.  
However, the RO assigned a zero percent rating and the 
veteran filed a timely notice of disagreement with that 
determination.  Therefore, this is a case of an initial 
rating and the RO has, in fact, assigned "staged" ratings 
ranging from zero percent to 40 percent over the period of 
time covered by the veteran's appeal.  Fenderson v. West, 12 
Vet.App. 119 (1999).  Therefore, the issue of entitlement to 
a rating greater than zero percent for lumbosacral strain 
prior to January 12, 1987 is still before the Board on 
appeal.

On VA examination in March 1972 the only abnormal findings 
were tenderness on deep palpation in the left sacroiliac 
joint and at the L4 and L5 segments and pain on straight leg 
raising on the left.  There was no indication that the 
veteran had pain on motion at that time.  The Board concludes 
that, based on the medical findings at that time a zero 
percent rating was appropriate.  

Chronologically, the next medical evidence available consists 
of a VA hospital report.  The veteran was admitted to the 
hospital on March 26, 1985.  At that time he had muscle spasm 
when lying flat on the examination table, but not on forward 
bending.  He complained of excruciating back pain.  In July 
1985 a private physician reported that the veteran had lumbar 
ligament strain and on VA examination in September 1985 mild 
limitation of motion of the lumbar spine was demonstrated.  
In view of these findings, the Board concludes that the 
veteran had the equivalent of characteristic pain on motion 
as early as March 26, 1985 and that a 10 percent rating 
should be assigned as of that date.  The available medical 
evidence pertaining to the veteran's back disability for the 
period between March 26, 1985 and January 12, 1987 when a 40 
percent rating was awarded does not show evidence of muscle 
spasm on forward bending, loss of lateral motion of the spine 
or other more disabling symptomatology, so a rating in excess 
of 10 percent is not justified during that time.


ORDER

Entitlement to a rating higher than 40 percent for 
lumbosacral strain, for the period after January 12, 1987 is 
denied.  Entitlement to a compensable rating for lumbosacral 
strain prior to March 26, 1985 is denied.

Entitlement to a 10 percent rating for lumbosacral strain for 
the period from March 26, 1985 through January 11, 1987 is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.   



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

